Title: To Thomas Jefferson from Bernard Peyton, 5 January 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Sales of One hundred fifty two Barrels flour by B. Peyton1823 Richdfor a/c. Thomas Jefferson Esq.Dec. 31.To Jno & Wm Gilliat at 60 days in Store140 Blls. Superfine flour at $5⅛$717.5012 do. Fine do. 〃 4¾57.00$774.50ChargesCash pd frght 50 Blls. at 53¢. & 102 at 50¢$77.50Canal Toll $15.84 Drayage $3.17. Storage $12.1631.17Inspection $3.04 Comisn at 2½ prct. $19.3622.40$131.07Nett prcds$643.43E.E.
                        Bernard PeytonP. N. N. WilkinsonRichd 5 Jany 1824.dear Sir,Above I hand a/c value all your Flour on hand, as mentioned in my last, at $5⅛, sixty days credit—the price now, is $5, & very dull indeed—Wheat 92D95¢—Your assured friend
                        Bernard PeytonRichd 5 Jany 1824.